FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D17-4173
                 _____________________________

HALA M. FARID,

    Appellant,

    v.

CLAUDE RABBATH,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Leon County.
Dawn Caloca-Johnson, Judge.

                           May 16, 2019


PER CURIAM.

     Hala M. Farid, the former wife, appeals an order
redistributing property and finding both parties in violation of the
equitable distribution terms in the final judgment. Because the
trial court’s order is an impermissible modification of the final
judgment in an enforcement proceeding, we reverse.

     A Final Judgment of Dissolution of Marriage was issued on
November 29, 2007, and a Supplemental Final Judgment entered
in 2010. As part of the equitable distribution, the former husband,
Claude Rabbath, was awarded personal property shipped from
Kuwait, which the court valued at $100,000. The former husband
was then ordered to pay the former wife $111,357.80 over the
following four years at a rate of $2,319.95. monthly.
     On March 16, 2016, the former wife filed a Verified Motion for
Civil Contempt and Enforcement, alleging the former husband had
willfully failed to comply with the final order by not making any
payments toward the equitable property distribution. Thereafter,
on May 13, 2016, the former husband filed a Verified Motion for
Enforcement, Contempt and Attorney’s Fees and Costs. The
former husband requested the former wife be held in contempt for
failing to deliver the $100,000 in personal property he was
awarded.

     At the enforcement hearing, the trial court found that both
parties had violated the terms of the final judgment. However,
instead of enforcing the final judgment, the trial court changed the
terms of distribution. The former wife was awarded ownership of
the personal property shipped from Kuwait, and the former
husband a $100,000 credit for the property awarded to the former
wife against his equitable distribution equalization payment of
$111,357.80. The former husband was ordered to pay the balance,
$11,357.80, plus interest, and minus alimony and child support
overpayment.

     This Court reviews orders on motions for enforcement for
abuse of discretion. See Dugan v. Dugan, 498 So. 2d 989, 991 (Fla.
1st DCA 1986). However, where a trial judge fails to apply the
correct legal rule, the action is erroneous as a matter of law.
Kennedy v. Kennedy, 622 So. 2d 1033, 1034 (Fla. 5th DCA 1993).

     “A party’s property rights, if determined by a final judgment
of dissolution of marriage, are fixed as a matter of law by the
judgment, unless there is a reservation of jurisdiction.” Fort v.
Fort, 951 So. 2d 1020, 1022 (Fla. 1st DCA 2007); see also Bridges
v. Bridges, 848 So. 2d 403, 404 (Fla. 2d DCA 2003) (reversing the
lower court when, in an attempt to enforce the final judgment of
dissolution of marriage, the lower court changed the former wife’s
award of tangible property into an award of money damages);
Janovic v. Janovic, 814 So. 2d 1096, 1100-01 (Fla. 1st DCA 2002)
(“A trial court may not, in the guise of enforcement proceeding
readdress the distribution of property when the property has been
previously distributed . . .”). Once the final judgment becomes
final, the lower court does not retain the power to modify the


                                 2
equitable distribution of property. McEachin v. McEachin, 154 So.
2d 894, 896 (Fla. 1st DCA 1963).

     Here, the parties’ interest in the property was set when the
final judgment was entered—the former wife had a property
interest in the $111,357.80 equalization payment; and the former
husband had a property interest in the personal property shipped
from Kuwait. Thus, unless there was a reservation of jurisdiction
over the distribution of property by the final judgment of
dissolution, the final judgment establishing property rights could
not be modified. See Fort, 951 So. 2d 1020 (reversed finding the
lower court improperly “shuffled” property rights, which were
settled at final judgment, where there was no reservation of
jurisdiction). The final judgment states, “This Court reserves
jurisdiction to modify and enforce terms [of] this final judgment . .
. .” However, a “blanket reservation of jurisdiction for any
modification of the final judgment is erroneous as a matter of law
and legally unnecessary.” Knecht v. Palmer, 252 So. 3d 842, 847
(Fla. 5th DCA 2018); see also Daoud v. Daoud, 153 So. 3d 312, 312
(Fla. 1st DCA 2014) (“the general reservation of jurisdiction for the
enforcement of its dissolution judgment does not empower a trial
court to address or redistribute vested property between the
parties.”); Encarnacion v. Encarnacion, 877 So. 2d 960, 963 (Fla.
5th DCA 2004) (“At the time a judgment of dissolution of marriage
becomes final, the parties’ property rights, if determined by the
judgment, are fixed as a matter of law . . . [and] a trial court lacks
jurisdiction . . . to determine property rights, unless the final
judgment reserves jurisdiction for a specific purpose regarding
identified property.”). Thus, because the reservation of rights here
is nothing more than a blanket reservation of jurisdiction, it fails
to provide the lower court the jurisdiction needed to modify the
final judgment. Therefore, the trial court erred when it “shuffled”
the property interests previously determined in the final judgment
when neither party had properly plead for modification, and we
reverse this portion of the order on appeal.

     The trial court’s finding that the former wife violated the final
judgment is supported by competent, substantial evidence; thus,
we affirm this issue. The remaining issues raised by the former
wife are rendered moot by this opinion.


                                  3
   Accordingly, we AFFIRM in part, REVERSE in part, and
REMAND for further proceedings consistent with this opinion.

ROWE, KELSEY, and M.K. THOMAS, JJ., concur.

                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Summer N. Boyd of the Law Office of Summer Boyd, Jacksonville,
for Appellant.

Claude Rabbath, pro se, Appellee.




                               4